 NORTHERN MOTOR CARRIERS,INC., ETC.261Cincinnati, 10 were transferred to the Sharonville warehouse and 1employee has retired.'On the basis of the foregoing, we find merit in the contentions of theEmployer and Intervenor and we shall accordingly dismiss the peti-tion.As there are no longer any employees employed at the Cincin-nati warehouse, we find it unnecessary to consider the petition insofaras it sought such employees, and we shall therefore treat the petitionas seeking all warehouse employees at Sharonville who were formerlyemployed at Cincinnati, and, in the alternative, all warehouse employ-ees at Sharonville.As the warehouse employees previously employedat Cincinnati have been permanently transferred to Sharonville and asthese employees, like the other Sharonville employees, are employedas production and maintenance workers at the warehouse, we findthat the transferred employees have lost their separate identity andhave become integrated with the other Sharonville warehouse employ-ees and for this reason do not constitute a separate appropriate unit .6With respect to the Petitioner's alternative unit request, as the con-tract between the Employer and the Intervenor, effective from Janu-ary 4,1960, until September 30, 1962, covers all warehouse employeesat Sharonville, we find that this contract constitutes a bar to the peti-tion, filed on August 5, 1960, insofar as it seeks warehouse employeesat Sharonville.7We shall accordingly dismiss the petition.[The Board dismissed the petition.]5The employees transferred subsequent to the hearing were,like those transferred priorto the hearing,production and maintenance employees at the Cincinnati warehouse andtheypresumably are also employed as production and maintenance employees at theSharonville warehouse.6 SeeContinental Can Company,Inc.,127 NLRB 286. As the warehouse employeestransferred from Cincinnati are now an integral part of the Sharonville warehouse, wealso find,for the reasons stated below, that the petition insofar as it seeks such employeesis barred by the current contract between the Employer and the Intervenor.7 In view of the fact that the present operations at Sharonville are substantially thesame as its operations at the time this contract was entered into, and as it does not appearfrom the record that there has been a substantial increase in personnel at Sharonville, wefind that the changed circumstances within the contract term are not of such a nature toremove the contract as a bar.General Extrusion Company, Inc.,General Bronze AlwintiteProducts Corp.,121 NLRB 1165, 1167.Northern Motor Carriers,Inc. and Fort Edward Express Co.,Inc.andLawrence C. Mattison.Case No. 3-CA-1427 (formerlyCase No. 2-CA-7179).February 15, 1961DECISION AND ORDEROn July 5, 1960, Trial Examiner Thomas N. Kessel,issued hisIntermediate Report in the above-entitled proceeding,finding thatNorthern Motor Carriers, Inc. and Fort Edward Express Co., Inc.,1'30NLRB No. 45. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein jointly referred to as Respondent, had engaged in and wereengaging in certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter the General Counsel and Respondent filed exceptions tothe Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in Respondent's exceptions to the Interme-diate Report.The Trial Examiner found, based principally upon statements in anaffidavit executed by Respondent's Vice President Relyea, that Matti-son was regarded by Relyea as a "labor agitator" whom he "didn'twant around [to] complicate the situation" and that Respondent'smotive in discharging Mattison was thus to prevent him from filinggrievances on his own behalf or encouraging other employees to filegrievances.The Trial Examiner therefore found that Mattison'sdischarge violated Section 8(a) (1) of the Act.We do not agree thata preponderance of the evidence supports the Trial Examiner's con-clusion.Relyea's affidavit also stated Relyea had been informed byMattison's former employer that Mattison had "openly declared thathe was going to give Beatty [his former employer] a bad time." Fur-ther, in his uncontradicted testimony, Relyea stated that Beatty hadtold him that if Mattison could not "find problems himself to give[Beatty] a hard time with, he went around to the men to see if theyhad any problems to work against Beatty"; that Mattison had de-liberately found fault with equipment to give Beatty "a hard time";and that Beatty had finally discharged Mattison for refusing to obeyan order to drive a particular type of truck.This evidence supportsand gives credence to Respondent's assertions that Respondent hadcause to be, and was, concerned with the effect on its business of thecontinued employment of an individual who had deliberately har-assed his prior employer with the filing of complaints.We find theevidence insufficient to warrant an inference that Respondent dis-chargedMattison to prevent the filing of legitimate grievances,especially since there is no evidence of prior animus against the Unionor against any filing of grievances.We shall therefore dismiss thecomplaint in its entirety.[The Board dismissed the complaint.]MEMBERJENKINS took no part in the consideration of the aboveDecision and Order. NORTHERN MOTOR CARRIERS, INC., ETC.263INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Lawrence C. Mattison, an individual, the General Counselof the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Second Region, issued his complaint dated February 29, 1960, againstNorthern Motor Carriers, Inc. and Fort Edward Express Co., Inc., herein jointlycalled the Respondent, alleging that the Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.Copies of the complaint, the charge,and a notice of hearing was duly served upon the parties.The Respondent's answerdenies the allegations of statutory violation as set forth in the complaint and asexplicated at the hearing by the General Counsel.Pursuant to notice, a hearing was held at Glens Falls, New York, on April 18,1960, before Thomas N. Kessel, the Trial Examiner duly designated to conductthe hearing.The General Counsel and Respondent were represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence was afforded all parties.After the close of the hearing the GeneralCounsel and Respondent filed briefs which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.COMMERCE FACTSNorthern Motor Carriers, Inc. and Fort Edward Express Co., Inc., are engagedin the trucking business in Fort Edward, New York. The stock of these companiesiswholly owned by four brothers. In addition to their common ownership, bothcompanies have common directors and a substantially common labor policy. Bothcompanies operate from the same facilities, have the same business office where theiraffairs are administered by the same personnel, and interchange personnel in theconduct of their trucking operations.The complaint alleges and the answer admitsthat both companies constitute a single integrated enterprise.The complaint furtheralleges that Northern Motor Carriers, Inc., during the year ending December 31,1959, had a gross revenue exceeding $600,000, of which $300,000 was derived frominterstate commerce between New York and other States. From the foregoing I findthatNorthern Motor Carriers, Inc. and Fort Edward Express Co, Inc., are forpurposes of this proceeding a single employer engaged in interstate commerce withinthe meaning of the Act and that it will effectuate the purposes of the Act to assertjurisdiction over their business operations.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 232, Petroleum Drivers, Helpers and Allied Employees, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, and Local 294, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are labor organizations admitting to member-ship employees of the Respondent.These organizations are hereinafter called Local232 and Local 294.IIITHE UNFAIR LABOR PRACTICESCharging Party Mattison was hired as a truckdriver by the Respondent on October19, 1959, and was discharged on December 10, 1959. The General Counsel con-tends that the Respondent discharged him because of his former activities in behalfof Local 294 while working for another employer.Alternatively, the GeneralCounsel argues in his brief that Mattison was unlawfully discharged by the Re-spondent because he had, while working for another employer, "assisted other em-ployees in filing and processing grievances and in protesting the fact that [their em-ployer] was not living up to his contract with Local 294."The General Counselmaintains that Mattison's discharge for either reason violated Section 8(a)(3) ofthe Act.The Respondent asserts that it justifiably discharged Mattison merely be-cause it regarded him as a potentially troublesome employee who could impair theefficiency of its trucking operations by repeated personal complaints unrelated tounion activities and by his uncooperative tendencies.Mattison had been hired by the Respondent at a time when, according to ExecutiveVice President Fred Relyea, it had a considerable increase in its cement hauling 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness and consequently was compelled to hire driversat randomwithout firstsecuringapplications from them and conducting investigations.Sometime beforeMattison's employment, and afterward, there had been a number of misdeliveriesand accidents involving the Respondent's drivers. In early December Relyea de-cided to take action about these conditions.He secured a list of the most recentlyemployed drivers which included Mattison's name.A check was made to determinewhether these drivers had been involved in any of the accidents.Mattison had aclean record.Next Relyea contacted former employers of these drivers to secureinformation about their past experience.Mattison had worked as a driver from1948 to 1955 for an Albany, New York, trucking company, herein called Monarch,whose president is Clifford Beatty.From the latter Relyea secured information con-cerning Mattison which induced his discharge.Relyea testified that in his conversation with Beatty the latter told him that Matti-son during his entire 7 years' employment with Monarch had caused trouble for thisemployer by his constant personal complaints that in its operations Monarch was notabiding by its contract with the labor organization (Local 294)representing itsemployees, and that he presented numerous grievances for himself and other em-ployees.By example, as related by Beatty to Relyea, these complaints or grievancesinvolved questions of fitness of trucking equipment which necessitatedtime-consuminginspections.This, as reported by Beatty to Relyea, continuously threw his dis-patching into a "muddle." In the course of their conversation Beatty referred toMattison as an "agitator" which Relyea in context understood as "labor agitator."To Relyea this term connoted "a person who continually stirs up problems amongother labor employees, regardless of what the problems may be."He explainedthismeant to him the sort of person who may object to driving the type of truckingequipment which is assigned to him and who by such lack of cooperation producesdelays which in the trucking business are extremely damaging. In further expla-nation,Relyea testified that the term "agitator" also meant to him "a chronictroublemaker," who "would stir up problems whether or not they did exist withinthe organization and also commit acts which might make it very difficult in order tosuccessfully operate a business" such as the trucking business in which the Respond-ent engages.Relyea also understood Beatty to have meant when he referred toMattison as an "agitator"as a person"who wanted the Company to live up to theterms of their agreement with the Union "Elaborating further onhis discussionwith Beatty, Relyea related that the Re-spondent's trucking operations require prompt adherence to schedules,and closecoordination by management with its drivers and with the use and maintenance ofequipment.He interpreted Beatty's account of Mattison's employment experiencetomean that Mattison would disrupt the Respondent's finely meshedoperatingscheme.The success of this scheme is dependent upon the flexible attitude of theRespondent's drivers.Thus, with seasonal fluctuations in the kind and quantity ofthe various products hauled by the Respondent, there must be a shifting of driversfrom their accustomedassignmentsto other driving duties.This permits theRespondent to employ a minimum labor force and at the sametime,Relyea stated,is"good" for the employees.Relyea concluded from Beatty's information thatMattison did not have the cooperative attitude necessary for this sort of operation,and this impression was reinforced by Beatty's report that Mattison quit his job orwas finally discharged by Monarch when he refused to drive a "straight" truck ratherthan the type truck he customarily drove.The General Counsel challenges Relyea's testimony that he discharged Mattisononly because he regarded him as a threat to the efficiency of the Respondent'strucking operations.At the time of Mattison's discharge the Respondent wasconfronted by the opposing claims of Locals 294 and 232 for jurisdiction overcertain of its work.The General Counsel asserts that in this circumstance Relyeadecided to get rid of Mattison after he learned of his "Pro-294 activities." Inexplication, the General Counsel argues that Mattison's history at Monarch as a filerof numerous grievances for himself and other employees, coupled with his demandfor strict adherence by Monarch to its contract with Local 294, stamped him inRelyea's estimationas anadherent of Local 294 who in the jurisdictional disputebetween Locals 294 and 232 would brew trouble.The General Counsel supportsthis position by reliance uponstatementsof Relyea given by him to aBoard agentin prehearingaffidavits.The most cogentof these statementsinRelyea's February4, 1960, affidavit are the following:Beatty reported that Mattison had causedhim no endof trouble during hisemploymentand was a continualagitatorof personalproblems involving hispay and the laboragreementof Monarch.Beatty saidthatMattison by him- NORTHERN MOTOR CARRIERS,INC., ETC.265self and with other employees complained many times that Monarch was notliving up to the terms of the contract the Company had with Local 294.Hesaid also that Mattison had openly declared that he was going to give Beatty abad time.As a result Beatty had numerous grievances filed by or at the re-quest of Mattison, who was then a member of Local 294.Local 232 and Local 294 have been having a jurisdictional dispute since lastApril.While Local 232 has been representing the Company's cement drivers,Local 294 has been claiming them. Based on the report from Monarch thatMattison was a labor agitator and the jurisdictional dispute, I didn't wantanybody around who would complicate the situation.Relyea affirmed at the hearing the truth and accuracy of his prehearing affidavits.The jurisdictional dispute between Locals 294 and 232 is obviously the "situa-tion" referred to by Relyea which he did not wish complicated by the continuationof Mattison's employment.These are the circumstances relative to the dispute. InMarch 1959 the Respondent contracted with Local 232 as the exclusive representa-tive of all its truckdrivers.Cement is one of the several products transported bythe Respondent in its trucks.From about April 1959, and continuing beyond thedate of Mattison's discharge, Local 294 disputed with Local 232, notwithstandingthe latter's contract, jurisdiction over the Respondent's cement-hauling operations.In June 1959 Relyea, as representative of the Respondent, attended a contractnegotiating meeting in Philadelphia between certain local Teamster unions withinthe Teamsters Eastern Conference and certain employers hauling cement withinthat area.Ultimately, the conferees agreed upon a labor contract designated theEastern Conference Area, Cement-Haul Agreement, providing for representationby the participating locals of the employees working for employers within the juris-diction of these locals.In September or October 1959 Local 232 filed an unfairlabor practice charge with the Board against the Respondent claiming that itsnegotiations with other labor organizations in the face of its existing contract withLocal 232 was unlawful.That charge was dismissed by the Board's Regional OfficeThe Respondent had not signed the Cement-Haul Agreement despite the pressure ofJames R. Hoffa of the Teamsters International and the threats of the EasternConference to compel it to live up to the contract.Relyea's position was that theRespondent was under contract with Local 232 and could not have simultaneouscontractual relations with any other union.His declared position was one ofneutrality between the disputants for the Respondent's cement hauling. So far ashe was concerned it was inconsequential which Union had jurisdiction over this work,for the terms and conditions of an agreement with either Local 294 or 232 wouldhave been the same.He had heard in October 1959, that as part of an arrange-ment between these two locals together with the Teamsters International and theEastern Conference, Local 232 was "going to give" Local 294 five cement drivers,but knew of no signed agreement between the two locals as of December 10, 1959.On January 22, 1960, the issue appears to have been resolved by the Respondent'ssigning ofthe Cement-Haul Agreement, Local 232 having before then been admittedas one of the participating locals of this agreement.Relyea testified that when he spoke to Beatty concerning Mattison he assumedthatMonarch had a contract with Local 294 and that Mattison was therefore itsmember when employed by Monarch. Relyea further testified that he had no wayof knowing and did not know whether Mattison upon terminating his employmentwith Monarch remained a member of Local 294.Mattison's testimony establishesthat he was in fact a Local 294 member during the time that he had worked forMonarch, and when he left this employer he remained a member in withdrawalstatus,but that when he was employed by the Respondent he transferred hismembership to Local 232.ANALYSIS AND CONCLUSIONSI find no support in this record for the General Counsel's contention that theRespondent discharged Mattison because it regarded him as an adherent or supporterof Local 294.His penchant for filing grievances or for encouraging others to file,grievances while employed as a Local 294 member by Monarch may not logicallybe equated with distinction as an adherent or supporter of Local 294.There isnothing in these activities by Mattison to warrant an inference that he was seekingthereby to advance the cause of this union rather than to promote his personal in-terests or those of fellow employees with whom he was aligned in filing grievances.Certainly, there is nothing in his activities which reflects any special loyalty from 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDMattison to Local 294, or that his grievances or encouragement of them by otherswould have been less numerous or less vigorously pursued had another labor or-ganization represented Monarch's employees.Beatty's report to Relyea about theseactivities did not, therefore,inmy opinion influence a belief by Relyea that Mattisonwould as an employee of the Respondent show any greater adherence to or sym-pathy for Local 294 than for any other union.I therefore do not believe that Relyeaordered Mattison's discharge because, as the General Counsel contends,he wantedto get rid of a "potentially active 294 member."I do, however,believe and find that Relyea was motivated by Mattison's recordas a filer of grievances for himself,and as one who encouraged other employees tofile grievances,to discharge him, and that the discharge was ordered not just toeliminate a potential disrupter of efficiency,but to get rid of Mattison before hestirred up activities among employees which in some way,perhaps not clearly de-fined in Relyea's mind, would complicate the jurisdictional dispute confronting theRespondent.While there is no reason to doubt Relyea's claim that he didn't carehow that dispute was settled,because it was immaterial whether one local or anotherrepresented the Respondent's employees,he undoubtedly had an awareness of theharm which could result to the Respondent were the dispute of the locals to assumemore aggressive proportions by the labor organizations pressuring the Respondentto live up to the Cement-Haul-Agreement,and which could have tied up the Re-spondent'soperations through picketing and boycotts,albeit such conduct mighthave been unlawful.I am persuaded that what Relyea had in mind when he referred in his affidavit toMattison as a "labor agitator"whom he "didn'twant around[to] complicate thesituation,"was his desire to avoid conduct by Mattison which would have en-couraged employees to take sides in the jurisdictional dispute in such manner as todisturb the delicacy of the situation and to incite a more aggressive attitude by thedisputing unions to the Respondent'sdisadvantage.However, itisneedless in thiscase to speculate just how Relyea feared that Mattison by repetition of his conductatMonarch would complicate the dispute between Locals 294 and 232. It is suffi-cient that I find, as I do, that he discharged Mattison to prevent him from filinggrievances and to encourage other employees to file grievances.Mattison's activities while employed by Monarch were protected by Section 7 ofthe Act, whether they consisted of grievances filled in his own behalf(H.Muehl-stein & Co., Inc.,118 NLRB 268;Gibbs Corporation,124 NLRB 1320), or whetherthey consisted of encouragement to fellow employees to file grievances to compeladherence to their employer's labor contract.(Chemical Construction Corporation,125 NLRB 593.)His discharge by the Respondent to prevent him while in itsemploy from engaging in these activities was in derogation of rights guaranteed himby Section 7 of the Act in violation of Section 8(a)(1) of the Act.Whether suchconduct by the Respondent was also violative of Section 8(a)(3) of the Act is in-consequential,for in either event the remedy required to cure the effect of the un-lawful conduct would be thesame(Salt River Valley Water Users Association, anArizona Corporation,99 NLRB 849;Gibbs Corporation, supra).I shall thereforemake no finding that Section 8(a)(3) of the Act was violated by Mattison'sdischarge.The foregoing conclusion is not intended to foreclose the right of the Respondentlawfully to discharge Mattison or any other employee who in bad faith files griev-ances, or encourages their filing by other employees,intendingtherebyto harassand injure the Respondent's business.I find no evidence in this record,however, tosupport any assertion that Mattison had maliciously or even unreasonably,exceptfrom Monarch's or the Respondent's point of view, filed grievances or agitated othersto file them.Beatty's account to Relyea did not reveal that Mattison'sgrievanceswere baseless or that they were not filed or encouraged by others except in thehonest belief that they were meritorious.Beatty did not accuse Mattison of invent-ing false grievances or stimulating others to file groundless grievances.His criti-cism, rather was in essence that Mattison was a difficult employee who would notoverlook employer'sdeviation from the governing labor contract and demandedfor himself and others strict observance of that contract.Itmay be correct to say,as Relyea testified,that such an employee does not suit the Respondent's conven-ience, and that its business could run more efficiently without the disruptions whichmay result from employee insistance upon strict compliance with the terms of itscontract.But the Respondent's convenience must be subordinated to the guaranteesof Section 7 of the Act. Its discharge of Mattison in disregard of these guaranteesviolated Section 8(a)(1) of the Act. LIBBY, McNEILL & LIBBYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE267The activities of the Respondent set forth in section III, above,occurring in con-nection with its operation described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It has been found that theRespondent on December 10, 1959, unlawfully discharged employee Lawrence C.Mattison.Itwill therefore be recommended that the Respondent be ordered tooffer Mattison immediate and full reinstatement to his former or substantially equiva-lent position,without prejudice to seniority or other rights and privileges.It shallalso be recommended that the Respondent make him whole for any loss he mayhave suffered because of his unlawful discharge,by payment to him of a sum ofmoney equal to the amount he normally would have earned as wages from the dateof the discharge to the date of the offer of reinstatement,with backpay to be com-puted on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company,90 NLRB 289.I am not persuaded by the circumstances of this case that the Respondent is op-posed to the general purposes of theAct.The recordshows that the Respondenthas maintained a harmonious relation with the collective-bargaining representativeof its employees,and has, except for the special circumstances of this case, con-,ducted its labor relations in consonance with the letter and spirit of the Act. Itherefore do not believe that because of the unfair labor practice found to have beencommittedby theRespondent in this case the commissionby itof similar and ofother unfair labor practices may reasonably be anticipated. I shall, therefore, recom-mend the issuance only of a narrow order limited to curing the effects of the conductfound unlawful herein.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Northern Motor Carriers, Inc. and Fort Edward Express Co.,Inc., are inthis proceeding a single employer and are engaged in commerce within the meaningof Section 2(2) and Section 2(6) and (7) of the Act.2.Local 232, Petroleum Drivers, Helpers and Allied Employees, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, and Local 294, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,are labor organizations within the meaningof Section 2(5) of the Act.3.By discharging employee Lawrence C. Mattison the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The allegation of the complaint that the Respondent has violated Section8(a) (3) ofthe Act hasnot been sustained.[Recommendations omitted from publication.]Libby,McNeill&LibbyandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 13-RC-7433.February 15,1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth L. Keith, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.130 NLRB No. 31.